Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 04/02/2021.

Claim Status
Claim(s) 1, 7-10, 12 and 15-22 are currently pending.
Claim(s) 17 has been canceled herein by examiner's amendment.
Claim(s) 1, 7-10, 12, 15-16 and 18-22 are allowed, now renumbered as 1-13.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 7/30/2019 is maintained because the allowable claims are limited to the elected species.




Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hayan Yoon, applicant's representative, on 4/23/2021.
The application has been amended as follows:
In the claims:
Claim 1. Rewrite as "A composition for droplet overlap extension RT-PCR (OE-RT-PCR) of transcripts in an inducer cell expressing a human T cell receptor (TCR) and an antigen presenting cell (APC) expressing a peptide:MHC complex, the composition comprising a TCRαβ primer pool and a second probe, wherein:

the TCRαβ primer pool comprises

(i) a plurality of universal primers for an α or β constant region, wherein each of the universal primers comprises a first subsequence that is complementary to a transcript encoding an α or β constant region of the TCR and a second subsequence that has an OE-RT-PCR linker sequence, and 

wherein the OE-RT-PCR linker sequence is an artificial linker sequence and is not homologous to any endogenous sequence, and wherein at least one of the universal primers comprises a sequence complementary to a transcript encoding an a constant region of the TCR and at least one of the universal primers comprises a sequence complementary to a transcript encoding a β constant region of the TCR,

wherein the plurality of universal primers comprise a primer comprising the sequence of SEQ ID NO: 20 or SEQ ID NO: 24; and

(ii) a plurality of TCR V primers comprising a first subsequence that is complementary to a transcript encoding a V segment of the TCR and a second subsequence that has the OE-RT-PCR linker sequence, and

the second probe of comprises a third subsequence that is complementary to a transcript encoding the peptide:MHC complex and a fourth subsequence that is complementary to the OE-RT-PCR linker sequence,

wherein the universal primers and the second probe are configured for OE-RT-PCR amplification of a product containing a TCR polynucleotide and a peptide:MHC polynucleotide, 

wherein the plurality of TCR V primers comprise a primer comprising the sequence of SEQ ID NO: 17, 18, 19, 21, 22, or 23."


Claim 17. (cancel)

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639